                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

KARIM DAVIS,                                      )
                                                  )
                Petitioner,                       )
                                                  )       2:15-cr-00186-GZS-1
        v.                                        )       2:19-cv-00033-GZS
                                                  )
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
                Respondent                        )

        RECOMMENDED DECISION ON AMENDED 28 U.S.C. § 2255 MOTION1

        Petitioner Karim Davis moves, pursuant to 28 U.S.C. § 2255, to vacate, set aside or

correct his sentence. (Motion, ECF No. 60, 69-1.) Following a guilty plea, Petitioner was

convicted of possession with intent to distribute heroin and cocaine base; the Court

sentenced Petitioner to 151 months in prison. (Judgment, ECF No. 47.) The First Circuit

affirmed the sentence. United States v. Davis, 873 F.3d 343 (1st Cir. 2017). In response

to the section 2255 motion, the Government moved for dismissal. (Response, ECF No.

65.)

        Following a review of the record and after consideration of Petitioner’s motion and

the Government’s request for dismissal, I recommend the Court grant the Government’s

request to dismiss Petitioner’s motion.


1
 After a recommended decision on Petitioner’s § 2255 motion was issued on August 30, 2019, (ECF No.
68), Petitioner filed a motion to amend the petition on September 23, 2019, to assert an additional argument.
(Motion to Amend, ECF No. 69.) The Court granted the motion to amend on December 27, 2019. (Order,
ECF No. 70.) The original recommended decision (ECF No. 68) is vacated. This recommended decision
addresses Petitioner’s initial section 2255 motion (ECF No. 60) and the amendment to the motion. (ECF
No. 69-1.)
                    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        On February 10, 2016, Petitioner pled guilty to possession with intent to distribute

heroin and cocaine base. (Change of Plea Hearing, ECF No. 30; Judgment at 1.)

        The Probation Office determined that Petitioner’s base offense level for the quantity

of controlled substances was 26. (Second Revised Presentence Investigation Report ¶ 22,

hereinafter PSR). Probation recommended a two-level criminal livelihood enhancement

and a three-level enhancement for Petitioner being a leader in a criminal scheme involving

five or more participants. (Id. ¶¶ 23, 25.) Petitioner’s prior convictions produced a criminal

history score of eight, which corresponds to a criminal history category of IV. (Id. ¶¶ 33 –

44.) Defendant, however, was determined to be a career offender due to two prior felony

convictions for controlled substance offenses, setting his base offense level at 32 and his

criminal history category at VI. (Id. ¶ 28, 45.) After a three-level reduction for acceptance

of responsibility, Petitioner had a total offense level of 29, which, when combined with his

criminal history category of VI, yielded a guideline imprisonment range of 151 – 181

months. (Id. ¶ 67.)

        On August 16, 2016, after overruling objections concerning the drug quantity, the

criminal livelihood enhancement, and the career offender designation, the Court sentenced

Petitioner to 151 months of imprisonment. 2 (Sentencing Transcript at 3 – 4, 9 – 18, 34 –

35, ECF No. 52; Judgment at 2; PSR at 24 – 26)




2
  The Court, pursuant to the Information filed under a different docket number, also sentenced Petitioner at
the same time to a concurrent 151-month term of imprisonment for conspiracy to distribute a controlled
substance. (Judgment at 1, 2; Information, 2:16-cr-00026-GZS-1, ECF No. 2.)

                                                     2
       On appeal, Petitioner argued that his prior conviction under one of New York’s

distribution statutes, NYPL § 220.31, which criminalizes an offer to sell controlled

substances, did not meet the guideline definition of a prior controlled substance offense.

Davis, 873 F.3d at 345. On October 11, 2017, the First Circuit disagreed, citing prior in-

circuit caselaw analyzing a similar New York provision. Id. at 345 – 46 (discussing United

States v. Bryant, 571 F.3d 147 (1st Cir. 2009) and NYPL § 220.39). The First Circuit also

rejected Petitioner’s challenge concerning the criminal livelihood enhancement. Id. at 346.

                                        DISCUSSION

A.     Legal Standards

       A person may move to vacate his or her sentence on one of four different grounds:

(1) “that the sentence was imposed in violation of the Constitution or laws of the United

States”; (2) “that the court was without jurisdiction” to impose its sentence; (3) “that the

sentence was in excess of the maximum authorized by law”; or (4) that the sentence

“is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a); see Knight v. United States,

37 F.3d 769, 772 (1st Cir. 1994).

       “[P]ro se habeas petitions normally should be construed liberally in petitioner’s

favor.” United States v. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005) (citing Estelle v. Gamble,

429 U.S. 97, 106 (1976)). However, the burden is on the section 2255 petitioner to

establish by a preponderance of the evidence that he or she is entitled to section 2255 relief.

David v. United States, 134 F.3d 470, 474 (1st Cir. 1998); United States v. DiCarlo,

575 F.2d 952, 954 (1st Cir. 1978). When “a petition for federal habeas relief is presented

to the judge who presided at the petitioner’s trial, the judge is at liberty to employ the

                                              3
knowledge gleaned during previous proceedings and make findings based thereon without

convening an additional hearing.” United States v. McGill, 11 F.3d 223, 225 (1st Cir.

1993).

         A collateral challenge is not a substitute for an appeal. United States v. Frady,

456 U.S. 152, 165 (1982); Berthoff v. United States, 308 F.3d 124, 127 (1st Cir. 2002).

“Accordingly, a defendant’s failure to raise a claim in a timely manner at trial or on appeal

constitutes a procedural default that bars collateral review, unless the defendant can

demonstrate cause for the failure and prejudice or actual innocence.” Berthoff, 308 F.3d at

127-28.     Procedural default is an affirmative defense.        Sotirion v. United States,

617 F.3d 27, 32 (1st Cir. 2010). The First Circuit has recognized that “federal courts have

the authority to consider procedural default sua sponte.” Rosenthal v. O’Brien, 713 F.3d

676, 683 (1st Cir. 2013) (citing Brewer v. Marshall, 119 F.3d 993, 999 (1st Cir. 1997));

see also Daniels v. United States, 532 U.S. 374, 382-83 (2001) (recognizing that

“procedural default rules developed in the habeas corpus context apply in § 2255 cases”)

(citing Frady, 456 U.S. at 167-68).

         An allegation of ineffective assistance of counsel can excuse a procedural default if

the petitioner demonstrates that counsel’s representation “fell below an objective standard

of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688 (1984). The petitioner

must also demonstrate that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694. A district court reviewing a claim of ineffective assistance of counsel

                                               4
need not address both prongs of the Strickland test because a failure to meet either prong

will undermine the claim. Id. at 697.

       If a petitioner’s “claims fail on the merits, his related claims that counsel rendered

ineffective assistance in failing to press the claims at trial or on appeal must also fail.”

Tse v. United States, 290 F.3d 462, 465 (1st Cir. 2002) (per curiam).

       “Evidentiary hearings on § 2255 petitions are the exception, not the norm, and there

is a heavy burden on the petitioner to demonstrate that an evidentiary hearing is warranted.

An evidentiary hearing ‘is not necessary when a [§] 2255 petition (1) is inadequate on

its face, or (2) although facially adequate, is conclusively refuted as to the alleged facts by

the files and records of the case.’” Moreno-Morales v. United States, 334 F.3d 140, 145

(1st Cir. 2003) (citation omitted) (quoting DiCarlo, 575 F.2d at 954 (quotation marks

omitted)).

       Summary dismissal of a motion is permitted when the allegations are “‘vague,

conclusory, or palpably incredible,’” even “‘if the record does not conclusively and

expressly belie [the] claim.’”       David, 134 F.3d at 478 (quoting Machibroda v.

United States, 368 U.S. 487, 495 (1962)). A court can reasonably require a petitioner to

supply the court with salient details of the claim prior to permitting discovery or a hearing.

Id. (holding that “the district court did not abuse its discretion in refusing to license

a fishing expedition”).




                                              5
B.     Claims and Analysis

       1.     Career Offender Enhancement

       Petitioner again challenges his career offender designation, which the First Circuit

affirmed on direct appeal, but this time on two new grounds, which he argues his attorney

should have presented at sentencing or on direct appeal. Relying on United States v.

Townsend, 897 F.3d 66 (2d Cir. 2018), Petitioner argues that one of his two relevant prior

convictions cannot serve as a predicate offense for the career offender enhancement

because the particular New York drug distribution statute, NYPL § 220.31, applies to one

or more substances not listed under the federal Controlled Substances Act, 21 U.S.C. § 801

et seq. Petitioner also argues that a conviction based on the violation of a state drug

distribution statute does not qualify as predicate offense for the career offender

enhancement if the statute includes not only completed acts of distribution, but also

attempted distribution.

              a.     The Categorical Approach to Prior Conviction Enhancements

       “The Supreme Court has held that a sentencing court should use a categorical or

modified categorical approach when considering sentencing enhancements based on prior

offenses.” United States v. Mohamed, 920 F.3d 94, 101 (1st Cir. 2019) (citing Mathis v.

United States, 136 S.Ct. 2243, 2249 (2016); Taylor v. United States, 495 U.S. 575, 588

(1990). “In short, [courts] look to the statutory definition of the offense in question, as

opposed to the particular facts underlying the conviction.” United States v. Davila-Felix,

667 F.3d 47, 56 (1st Cir. 2011) (internal quotations omitted). A state statute of conviction




                                             6
can only serve as a predicate offense “if the statute’s elements are the same as, or narrower

than” the federal elements. See Descamps v. United States, 570 U.S. 254, 257 (2013).

        When a state statute “sets out a single (or ‘indivisible’) set of elements” the

straightforward categorical approach applies, but when a state statute has “a more

complicated (sometimes called ‘divisible’) structure . . . list[ing] elements in the

alternative, and thereby defin[ing] multiple crimes” courts use the modified categorical

approach. Mathis v. United States, 136 S. Ct. 2243, 2248 – 49 (2016). Under the modified

categorical approach, “a sentencing court looks to a limited class of documents (for

example, the indictment, jury instructions, or plea agreement and colloquy) to determine

what crime, with what elements, a defendant was convicted of.” Id. at 2249 (citing Shepard

v. United States, 544 U.S. 13, 26 (2005)). The modified categorical approach, however,

“gives a sentencing court no special warrant to explore the facts of an offense, rather than

to determine the crime’s elements and compare them with the generic definition.” Id. at

2251.

               b.     State Listings Broader than Federal Listings

        For purposes of the career offender guideline enhancement, U.S.S.G. § 4B1.1(a),

the term “controlled substance offense” means:

        an offense under federal or state law, punishable by imprisonment for a term
        exceeding one year, that prohibits the manufacture, import, export,
        distribution, or dispensing of a controlled substance (or a counterfeit
        substance) or the possession of a controlled substance (or a counterfeit
        substance) with intent to manufacture, import, export, distribute, or dispense.

Id. § 4B1.2(b).



                                              7
       On July 23, 2018, the Second Circuit concluded that the phrase “a controlled

substance” in § 4B1.2(b) “refers exclusively to a substance controlled by the [federal

Controlled Substance Act]” and does not refer to substances listed only under state law.

Townsend, 897 F.3d at 72. In other words, the Second Circuit determined that the guideline

enhancement covers state and federal offenses for distributing federally-controlled

substances, but the guideline enhancement does not cover state offenses for distributing

substances controlled under state but not federal law. See id. 73 – 74. The Townsend Court

relied on the presumption originating in Jerome v. United States, 318 U.S. 101, 104 (1943),

that federal crimes ought to apply uniformly regardless of how the very same conduct

might be characterized under the laws of different states. Id. 70 – 71 (“It may be tempting

to transitively apply the ‘or state law’ modifier from the term ‘controlled substance offense’

to the term ‘controlled substance’” but doing so would violate the Jerome presumption).

Because the Second Circuit had already held that NYPL § 220.31 is indivisible, see Harbin

v. Sessions, 860 F.3d 58, 61 (2d Cir. 2017), the categorical approach applied, making

Shepherd documents irrelevant. Townsend, 897 F.3d at 74. In addition, because § 220.31

covers at least one substance controlled under New York law which is not controlled under

federal law, the Second Circuit held that a “prior conviction under NYPL section 220.31

is not a predicate offense” under the guidelines. Id. at 74 (discussing human chorionic

gonadotropin).




                                              8
        Petitioner frames his challenge to the career offender determination as an ineffective

assistance of counsel claim.3 He contends that his sentencing or appellate counsel were

deficient for failing to raise the argument that his conviction under NYPL § 220.31 cannot

serve as a predicate offense because New York’s controlled substance list is more

expansive than the federal list.

        Subject to very narrow exceptions, however, when ineffective assistance of counsel

is asserted, “a case decided after a petitioner’s conviction and sentence became final may

not be the predicate for federal habeas corpus relief unless the decision was dictated by

precedent existing when the judgment in question became final.” See Stringer v. Black,

503 U.S. 222, 227 (1992); see also, Powell v. United States, 430 F.3d 490, 491 (1st Cir.


3
  In his reply, Petitioner framed the argument in the alternative as a due process claim, arguing that even if
his counsel’s performance was not deficient, his sentence should be amended because it was still improperly
enhanced. That stand-alone claim is procedurally barred, however, because Petitioner did not raise it on
appeal. See United States v. Frady, 456 U.S. 152, 165 (1982); Berthoff v. United States, 308 F.3d 124, 127
(1st Cir. 2002) (“a defendant’s failure to raise a claim in a timely manner at trial or on appeal constitutes a
procedural default that bars collateral review, unless the defendant can demonstrate cause for the failure
and prejudice or actual innocence”). The only argument Petitioner presents that could be interpreted as
cause for the failure to raise the claim earlier is ineffective assistance of counsel, which involves the same
standards as Petitioner’s original ineffective assistance of counsel argument.

Contrary to Petitioner’s alternative assertion at the end of his petition and in his reply, he cannot invoke the
“plain error” standard of review at this stage. See e.g., Hicks v. United States, 137 S. Ct. 2000 (2017)
(Gorsuch, J. concurring); Rosales-Mireles v. United States, 138 S. Ct. 1897, 1903 (2018). That standard
ordinarily does allow for the correction of clear guideline calculation errors, but it applies Federal Rule of
Criminal Procedure 52(b), which “provides that a court of appeals may consider errors that are plain and
affect substantial rights, even though they are raised for the first time on appeal.” Rosales-Mireles, 138 S.
Ct. at 1903. That standard allows defendants to raise some arguments on appeal which they failed to present
to the district court. It does not apply to habeas proceedings after the appeal is complete and the conviction
is final. Accordingly, Petitioner cannot use plain error standard of Rule 52(b) to create a freestanding claim
for postconviction relief.

Petitioner also suggests that he believes the Court has broad discretion to alter his sentence. After a sentence
is final, however, the Court has no discretion to alter a sentence unless specifically authorized to do so
under narrow circumstances recognized in statute or the Rules of Criminal Procedure. See e.g., 18 U.S.C.
§ 3582(c) (“The court may not modify a term of imprisonment once it has been imposed except that . . .”).


                                                       9
2005) (“Advocating changes in recent precedent may occasionally be required of

competent counsel, but it would take unusual circumstances”) (citing Kornahrens v. Evatt,

66 F.3d 1350, 1360 (4th Cir.1995) (“the case law is clear that an attorney’s assistance is

not rendered ineffective because he failed to anticipate a new rule of law”)); see also,

United States v. Ardley, 273 F.3d 991, 993 (11th Cir. 2001) (“we have a wall of . . .

precedent that shuts out any contention that an attorney’s failure to anticipate a change in

the law constitutes ineffective assistance of counsel”); Cooks v. United States, 461 F.2d

530, 532 (5th Cir. 1972) (“Clairvoyance is not a required attribute of effective

representation . . . . [A]lthough counsel need not be a fortune teller, he must be a reasonably

competent legal historian. Though he need not see into the future, he must reasonably recall

(or at least research) the past”).

        In 2016 and 2017, during Petitioner’s sentencing and appeal proceedings, there was

little suggestion that Petitioner’s proposed argument had merit.                   Before Petitioner’s

sentencing, this Court had previously determined that § 220.31 was a controlled substance

offense, United States v. Jones, No. 2:15-CR-10-DBH-02, 2016 WL 3906582, at *2 (D.

Me. July 13, 2016)4; at least three other district courts had also concluded that § 220.31

was a controlled substance offense under the career offender guideline, United States v.

Resto, No. 08 CR. 757 DC, 2012 WL 1132218, at *5 (S.D.N.Y. Apr. 5, 2012), United

States v. Johnson, No. 12 CR 313 WHP, 2013 WL 1180392, at *2 (S.D.N.Y. Mar. 18,




4
 The Court’s analysis did not reach the arguments Petitioner raises, however, because the defendant in that
case focused on whether his prior conviction was as a juvenile or an adult.


                                                    10
2013)5, Felder v. United States, No. 5:09-CR-676-3 (NAM), 2016 WL 6110477, at *2 n.1

(N.D.N.Y. Mar. 1, 2016); the Fifth Circuit had upheld another district court’s conclusion

that § 220.31 categorically was a drug trafficking offense under a closely related guideline

provision, United States v. Hernandez-De Aza, 536 F. App’x 404, 407 – 09 (5th Cir. 2013),

and the Second Circuit held that NYPL § 220.31 was a drug trafficking felony under a

similar statutory definition. Andrews v. Holder, 534 F. App’x 32, 34 (2d Cir. 2013).

       The Townsend Court relied on three prior decisions from other circuit courts to

support its focus on the federal schedules. See United States v. Sanchez-Garcia, 642 F.3d

658, 662 – 63 (8th Cir. 2011) (“California law defines ‘controlled substance’ differently

than the federal CSA. A California defendant may be convicted of possession for sale of

a controlled substance without committing a ‘controlled substance offense’ or ‘drug

trafficking offense’ under the federal guidelines”) (internal citations omitted); United

States v. Leal-Vega, 680 F.3d 1160, 1167 (9th Cir. 2012) (“we hold that the term ‘controlled

substance,’ as used in the ‘drug trafficking offense’ definition in U.S.S.G. § 2L1.2, means

those substances listed in the CSA”); United States v. Gomez-Alvarez, 781 F.3d 787, 793–

94 (5th Cir. 2015) (“For a prior conviction to qualify as a ‘drug trafficking offense,’ the

government must establish that the substance underlying that conviction is covered by the

CSA”).

       The decisions did little to foreshadow the result in Townsend, however. Unlike

Townsend, all three decisions held that the state statutes could still serve as predicate


5
  The Johnson Court treated the statute as divisible and looked to Shepherd documents to determine that
the conviction included the requisite conduct and substance. Id.

                                                  11
offenses because the state statutes incorporating the state listings created a divisible statute,

which allowed the sentencing court to apply the modified categorical approach and

examine whether the particular controlled substance involved in the prior conviction was

listed under the federal schedules. Sanchez Garcia, 642 F.3d at 662 (“To the contrary, the

charging document sufficiently identifies the offense as ‘possess for purpose of sale a

controlled substance, to wit, methamphetamine.’ Meth is a drug listed in the federal

schedules . . . . The district court properly enhanced the offense levels based on

[Defendant]’s prior conviction”); Leal-Vega, 680 F.3d at 1169 (“We hold that the felony

complaint, read together with the minute order and abstract of judgment, are sufficient

under the modified categorical approach to establish that [Defendant] plead guilty to

possession with the purpose of sale of tar heroin, a substance included in the CSA”);

Gomez-Alvarez, 781 F.3d at 796 (“the conviction under section 11351 was for possession

of heroin. As heroin is listed as a ‘controlled substance’ under the CSA . . . we hold that

the conviction qualifies as a ‘drug trafficking offense’ for purposes of enhancement”).

       Perhaps the first and only decision that suggested the result in Townsend was United

States v. Barrow, 230 F. Supp. 3d 116 (E.D.N.Y. 2017), which was decided on February

2, 2017, while the First Circuit considered Petitioner’s appeal. A New York district court

accepted the same two conclusions the Townsend court later adopted: that NYPL § 220.31

is indivisible and broader than the federal Controlled Substances Act because it

criminalized human chorionic gonadotropin. Barrow, 230 F. Supp. 3d at 121 – 25.




                                               12
        Moreover, the Second Circuit’s reasoning and decision in Townsend have not been

universally adopted.6        The Eleventh Circuit reached the opposite conclusion as the

Townsend Court on the question of state-only listings. See United States v. Howard, 767

F. App’x 779, 785 (11th Cir. 2019) (“We reject [Defendant]’s argument that ‘controlled

substance’ under § 4B1.2 refers only to those illegal substances that are federally

controlled. Instead, § 4B1.2 explicitly refers to ‘controlled substance offense’ as an

‘offense under federal or state law’”). The Third Circuit has agreed with the Second,

Eighth, Ninth, and Eleventh Circuits on the centrality of the federal listings, but the Third

Circuit concluded that § 220.31 can serve as a predicate offense because the thin evidence

of actual human chorionic gonadotropin prosecutions meant there was no realistic

probability that NYPL §220.31 “is actually applied to conduct outside the scope of the

federal controlled substance schedules.” Morey v. Attorney Gen. United States, 722 F.

App’x 239, 241 (3d Cir. 2018). The Sixth Circuit reached a similar conclusion as the

Townsend Court in one unpublished decision and the opposite conclusion in a different

unpublished decision, and it has not yet resolved the discrepancy. See United States v.

Smith, 681 F. App’x 483, 489 (6th Cir. 2017) (“Because there is no requirement that the

particular controlled substance underlying a state conviction also be controlled by the


6
  On Petitioner’s direct appeal, the First Circuit determined that the specific statute at issue, § 220.31,
categorically can serve as a career offender predicate, but it was not presented with this specific argument,
and prior to his case, the First Circuit had not addressed that specific provision. The First Circuit had only
addressed New York’s closely related provision, § 220.39, repeatedly finding that the provision qualifies
as a career offender predicate offense. See United States v. Bryant, 571 F.3d 147, 158 (1st Cir. 2009);
United States v. Melvin, 628 F. App’x 774, 777 (1st Cir. 2015). However, § 220.39 contains its own list of
substances that are also found on the federal lists, whereas § 220.31 does not include its own specific list
and instead incorporates the general state listings, which includes at least one substance not criminalized
under federal law.

                                                     13
federal government, and because the Guidelines specifically include offenses under state

law in § 4B1.2, the fact that Illinois may have criminalized . . . some substances that are

not criminalized under federal law does not prevent . . . the Illinois statute from qualifying,

categorically, as a predicate offense”); United States v. Pittman, 736 F. App’x 551, 553 –

55 (6th Cir. 2018) (for purposes of the career offender guideline, “[t]he term ‘controlled

substance’ is in turn defined by statute as ‘a drug or other substance, or immediate

precursor, included in schedule I, II, III, IV, or V,’” but finding the state statute divisible

and looking to Shephard documents to determine if the defendant was charged with

trafficking a substance controlled under state law only) (citing 21 U.S.C. § 802(6)); United

States v. Solomon, 763 F. App’x 442, 447 (6th Cir. 2019) (noting the conflicting decisions

but declining to resolve them).

       Given that Townsend had not been decided at the time of Petitioner’s sentencing

and appeal and given the lack of a clear indication prior to Townsend that such an argument

had been or would be persuasive, defense counsel was not constitutionally deficient,

regardless of whether counsel’s omission was strategic or inadvertent. Even the most

competent of attorneys could not be expected to be aware of all the arguments made in

other jurisdictions, or that even if aware of the argument, to raise the argument because the

weight of authority before Townsend suggested the argument would not be successful. See

Lattimore v. Dubois, 311 F.3d 46, 57 (1st Cir. 2002) (“Appellate counsel is not required to

raise every non-frivolous claim, but rather selects among them to maximize the likelihood

of success”). As another district court recently concluded in a postconviction proceeding

presenting the same argument:

                                              14
        [Petitioner]’s argument that NYPL § 220.31 cannot be counted toward the
        career offender enhancement under the categorical approach has recently
        been lent support by Harbin v. Sessions, 860 F.3d 58 (2d Cir. 2017), and
        United States v. Barrow, 230 F.Supp.3d 116 (E.D.N.Y. 2017). But
        [Petitioner] was sentenced years before those decisions were issued, and
        “[c]ounsel is not required to forecast changes in the governing law.”

Hansberry v. United States, No. 3:16-CV-00965 (SRU), 2018 WL 3862690, at *5 (D.

Conn. Aug. 14, 2018) (quoting Weingarten v. United States, 865 F.3d 48, 53 (2d Cir.

2017)); see also, Scarpa v. Dubois, 38 F.3d 1, 8 (1st Cir. 1994) (“the Constitution pledges

to an accused an effective defense, not necessarily a perfect defense or a successful

defense”). In short, Petitioner cannot prevail on his ineffective assistance of counsel

claim.7

                 c.      Attempted Distribution

        Petitioner argues that one of his prior convictions was not a predicate offense

because he was convicted of an attempted sale of a controlled substance, and he asserts that

attempted offenses are not within the sentencing guidelines career offender definition. In

support of his argument, Petitioner cites a recent decision, United States v. Havis, 927 F.3d

382 (6th Cir. 2019) (en banc), in which the Sixth Circuit Court of Appeals concluded that

attempted crimes are not included within the guideline definition, despite the Sentencing

Commission’s commentary to the contrary. Id. at 386 – 87. The law established in this



7
 Even with the benefit of hindsight after Townsend, the merit of Petitioner’s argument is questionable. As
discussed above, there is a split of authority concerning the centrality of the federal schedules, and there is
uncertainty around the divisibility of the statute. Petitioner’s argument would likely fail if either issue went
against him, given the suggestion in the record that the Shepherd documents from his prior conviction could
have established that Petitioner’s conviction was for a substance criminalized under federal law. (See PSR
¶ 41 (discussing cocaine base, not human chorionic gonadotropin)).


                                                      15
case, however, bars Petitioner’s argument on habeas review. That is, Petitioner presented

the attempt-based argument on direct appeal, albeit prior to the Sixth Circuit’s decision in

Havis, and the First Circuit rejected his argument. See Singleton v. United States, 26 F.3d

233, 240 (1st Cir. 1994) (“Issues disposed of in a prior appeal will not be reviewed again”

on postconviction review) (modifications and citations omitted); Elwell v. United States,

95 F.3d 1146, 1996 WL 516138 at *4 (1st Cir. 1996) (Petitioners are “not entitled on

collateral review to relitigate issues raised on direct appeal, absent an intervening change

in the law”).

       Even if Petitioner’s argument were not precluded by the First Circuit’s decision on

Petitioner’s appeal, Petitioner’s claim of ineffective assistance of counsel would fail. First,

one out-of-circuit decision that arguably supports Petitioner’s argument would not

outweigh pre-existing binding First Circuit authority rejecting the same argument

regarding criminal attempt in the context of a drug distribution statute. See United States

v. Melvin, 628 F. App’x at 774, 777 – 78 (1st Cir. 2015) (citing United States v. Bryant,

571 F.3d 147, 158 (1st Cir. 2009), and rejecting the same attempt-based argument the Havis

court later accepted). Given the First Circuit precedent, competent counsel would not be

required to assert the argument.

       In addition, the Sixth Circuit decision in Havis was issued nearly three years after

Petitioner was sentenced. Even if the First Circuit were ultimately to adopt the Havis

reasoning, counsel’s failure to anticipate a change in the law did not constitute deficient

performance or cause prejudice. See United States v. Fields, 565 F.3d 290, 296 (5th Cir.

2009) (noting that “counsel need not anticipate changes in the law or raise meritless

                                              16
objections”); Geter v. United States, 534 F. App’x 831, 836 (11th Cir. 2013) (per curiam)

(“It is well-settled that an attorney’s failure to anticipate a change in the law will not

support a claim of ineffective assistance of appellate counsel.”). Indeed, the Sixth Circuit

has rejected an ineffective assistance claim based on the failure to assert the argument it

found persuasive in Havis. See Bullard v. United States, 937 F.3d 654, 661 (6th Cir. 2019)

(rejecting § 2255 motion based on Havis because sixth circuit caselaw at the time of

sentencing was to the contrary, and because “counsel is not ineffective for failing to predict

developments in the law”).

       2.     Criminal Livelihood Enhancement

       Petitioner requests reevaluation of the criminal livelihood enhancement because he

maintains that it was based on testimony and uncorroborated statements from anonymous

sources and assigned more criminal activity to Petitioner than the activity for which he was

responsible. Petitioner cannot reassert the challenge to the criminal livelihood

enhancement because he already did so on appeal. See Davis, 873 F.3d at 346. Petitioner

has not presented a new argument that would justify reconsideration. See Singleton v.

United States, 26 F.3d 233, 240 (1st Cir. 1994) (“Issues disposed of in a prior appeal will

not be reviewed again” on postconviction review) (modifications and citations omitted);

Elwell v. United States, 95 F.3d 1146, 1996 WL 516138 at *4 (1st Cir. 1996) (Petitioners

are “not entitled on collateral review to relitigate issues raised on direct appeal, absent an

intervening change in the law”). Even if Petitioner could challenge the enhancement here,

as the First Circuit explained, the criminal livelihood enhancement had no impact on his

final sentence because the career offender enhancement overrode the other offense level

                                             17
calculation. See Davis, 873 F.3d at 346. Because Petitioner’s challenge to the career

offender enhancement was unsuccessful, his argument concerning the criminal livelihood

enhancement also fails.

       3.     Amendment 782

       Petitioner also raises the two-point reduction that has become available under

Amendment 782 to the sentencing guidelines. See U.S.S.G. Amend. 782 (Nov. 1, 2014).

A district court is permitted to modify a sentence when the original sentence was based on

a guideline provision that the sentencing commission subsequently amends and gives

retroactive effect. 18 U.S.C.A. § 3582(c)(2); United States v. Jones, 778 F.3d 375, 390

(1st Cir. 2015). Amendment 782 took effect in November 2014, however, nearly two years

before the Court sentenced Petitioner.         Accordingly, Petitioner’s sentence already

accounted for the change, and he is not entitled to further relief.

       4.     First Step Act

       Petitioner requests the Court apply the First Step Act, Pub. L. No. 115-391 (2018),

to reduce his sentence. See generally, United States v. Pierre, 372 F. Supp. 3d 17, 18

(D.R.I. 2019) (summarizing the changes concerning federal sentences).

       Section 401 of the First Step Act reduced the statutory mandatory minimum

penalties pursuant to 21 U.S.C. §§ 841 and 851 for defendants with prior convictions for

serious drug felonies or serious violent felonies. Id. § 401(a). Section 401 does not apply

to Petitioner, however, because he was sentenced under the guidelines, not a statutory

mandatory minimum.        The career offender guideline enhancement, while similar in

structure to the mandatory minimums in 21 U.S.C. § 841, carries different penalties, has

                                              18
different criteria, and was not amended by the First Step Act. Furthermore, Congress did

not make Section 401 apply retroactively, so it does not apply to defendants like Petitioner,

who were sentenced before December 21, 2018. Pub. L. No. 115-391 § 401(c).

       Section 404 of the First Step Act made the provisions governing minimum

quantities and mandatory minimum sentences for cocaine base in the Fair Sentencing Act

of 2010, Pub L. No. 111-220 (2010), apply retroactively to sentences before August 3,

2010. Since Petitioner was sentenced after 2010, his term of imprisonment already

accounted for the Fair Sentencing Act’s changes to the cocaine base minimums.

Accordingly, Petitioner is not entitled to relief under the First Step Act.

                                       CONCLUSION

       Based on the foregoing analysis, an evidentiary hearing is not warranted under Rule

8 of the Rules Governing Section 2255 Cases. In addition, I recommend that the Court

deny Petitioner’s amended motion for habeas relief under 28 U.S.C. § 2255 and dismiss

the amended motion. I further recommend that the Court deny a certificate of appealability

pursuant to Rule 11 of the Rules Governing Section 2255 Cases because there is no

substantial showing of the denial of a constitutional right within the meaning of 28 U.S.C.

§ 2253(c)(2).



                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen


                                              19
(14) days of being served with a copy thereof. A responsive memorandum
shall be filed within fourteen (14) days after the filing of the objection.

       Failure to file a timely objection shall constitute a waiver of the right
to de novo review by the district court and to appeal the district court's order.


                                            /s/ John C. Nivison
                                            U.S. Magistrate Judge

Dated this 27th day of December, 2019.




                                       20
